UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165863 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 First Street #493, Los Altos, CA 94022 (Address of principal executive offices)(Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer Non-accelerated filer o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of April 26, 2012, there were 100,861,585 shares of our common stock issued and outstanding Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4: Controls and Procedures 13 PART II – OTHER INFORMATION Item 1: Legal Proceedings 15 Item 1A: Risk Factors 15 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3: Defaults Upon Senior Securities 15 Item 4: (Removed and Reserved) 15 Item 5: Other Information 15 Item 6: Exhibits 15 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are comprised of the following: F-1 Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 (audited); F-2 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011; F-3 Consolidated Statements of Cash Flows for the three months ended March 31,2012, and 2011 (unaudited); F-4 Notes to Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2012 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable - Inventory Total Current Assets PROPERTY & EQUIPMENT, Net OTHER ASSETS Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses-related parties Contigent consideration - Convertible notes payable, related parties Convertible notes payable - Notes payable, related parties - Notes payable - Derivative liability - Total Current Liabilities STOCKHOLDERS' DEFICIT Preferred stock, 10,000,000 shares authorized at par value of $0.001, -0- and 400 shares issued and outstanding, respectively - 1 Common stock, 190,000,000 shares authorized at par value of $0.001, 101,154,926 and 100,764,624 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, REVENUES $ $
